Citation Nr: 1209006	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  08-09 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a sinus disability.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.  

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from September 1975 to April 1986.  As set forth below, the record shows that he may have had additional service as a member of the Marine Corps Reserve, although this has not yet been verified.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which determined that new and material evidence had not been received to reopen previously denied claims of service connection for a sinus disability, hearing loss, tinnitus, a low back disability, and a cervical spine disability.  

In December 2006, the appellant submitted a notice of disagreement with the RO's determination on all issues, except tinnitus.  

After conducting additional evidentiary development, in a December 2007 rating decision, the RO granted service connection for degenerative disc disease of the cervical spine and right upper extremity radiculopathy, effective July 20, 2006.  The RO assigned initial 20 percent and 10 percent disability ratings, respectively.  The grant of service connection for these disabilities represents a full award of the benefits sought on appeal with respect to the issue of service connection for a cervical spine disability.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record before the Board contains no indication that the appellant initiated an appeal with the initial ratings or effective dates assigned.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of 'downstream' elements such as the disability rating or effective date assigned).  

Also in December 2007, the RO issued a Statement of the Case addressing the remaining issues identified by the appellant in his December 2006 notice of disagreement, i.e. whether new and material evidence had been received to reopen the claims of service connection for a sinus disability, hearing loss, and a low back disability.  

In March 2008, the appellant submitted a timely VA Form 9 on which he indicated that he had reviewed the December 2007 Statement of the Case and only wished to appeal the issues of entitlement to service connection for a sinus disability, hearing loss, and tinnitus.

Although it is clear from the appellant's VA Form 9 that he does not wish to pursue an appeal with respect to the claim of service connection for a low back disability, his inclusion of the tinnitus issue creates some ambiguity as he did not specifically refer to that issue in his December 2006 notice of disagreement.  Liberally construing the appellant's communications in light of the evidence of record, however, the Board finds that it was his intent to include the tinnitus issue in his claim of service connection for hearing loss.  Cf. Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  Affording the appellant the benefit of the doubt, the Board has included that issue on the cover page.  Given the outcome below, it is clear that the appellant has not been prejudiced by the Board's actions in this regard.  

In connection with his appeal, the appellant requested and was scheduled for a Board hearing at the RO, to be held in August 2010.  In a statement received at the RO in September 2010, however, the appellant indicated that he no longer wanted a hearing and asked that his appeal be forwarded to the Board for appellate consideration.  

As set forth in more detail below, a remand of this matter is required. The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is required to obtain relevant records from a Federal department or agency, including military records from a service department such as service treatment records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  Indeed, VA is required to make "as many requests as are necessary" to obtain such records and may end its efforts "only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile."  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(c)(2) (2011).

A review of the record shows that after he filed his original application for VA compensation benefits in May 2004, the Los Angeles RO requested the appellant's service treatment records from the National Personnel Records (NPRC), but inadvertently included incorrect dates of service.  The NPRC responded that they were unable to identify a record based on the information provided.  See Request for Information, dated November 3, 2004.  In response to a second request for information submitted in December 2004, which included the correct dates of service as listed on the DD Forms 214 provided by the appellant, the NPRC responded that the record needed to respond had not yet been retired and that follow-up requests should be addressed to another office.  See Request for Information, dated April 19, 2005.  

The record, however, contains no indication that the RO made further follow up requests for the appellant's service treatment records and in an unappealed May 2005 rating decision, the RO denied the appellant's claims.  

In this appeal, the appellant seeks to reopen the previously denied claims of service connection for a sinus disability, bilateral hearing loss, and tinnitus.  Again, however, the record shows that upon receipt of his July 2006 application to reopen, the San Diego RO undertook no additional efforts to obtain the appellant's service treatment records.  

Based on the foregoing, the Board is unable to conclude that VA has made the necessary efforts to obtain the appellant's service treatment records.  Under these circumstances, additional evidentiary development is necessary.  38 C.F.R. § 3.159(c)(2).  

In that regard, the Board observes that the appellant's most recent DD Form 214 appears to indicate that upon his discharge from active duty in April 1986, he may have accepted a commission in a reserve unit.  Similarly, the record shows that in clinical settings, the appellant has reported on several occasions that he had a history of flying fighter planes in the Marine Corps for 22 years.  See e.g. private audiological evaluation, dated May 17, 2004.  Given that the appellant's DD Forms 214 reflect less than eleven years of active duty, it appears that he may have had additional service which he did not previously report which may have complicated the search for his service treatment records.  See e.g. M21-1MR, Part III, subpart iii, section 2 (regarding developing for service records).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary information from the appellant, the RO should contact the appropriate repository of records and request complete service treatment records corresponding to the appellant's period of active duty in the U.S. Marine Corps from September 1975 to April 1986, as well as any subsequent or additional reserve service.  The RO must continue its efforts to obtain these records until it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159 (c)(2).  In the event the information is not available, a written statement to that effect should be included in the record and the RO must provide the appellant with appropriate notice as required by 38 C.F.R. § 3.159(e).

2.  After conducting any additional development deemed necessary based on any additional service treatment records obtained, the RO should readjudicate the claims, considering all the evidence of record and documenting consideration of 38 C.F.R. § 3.156(c) if additional relevant service department records are received that had not been previously associated with the claims file.  If the benefits sought on appeal remain denied, the appellant and his representative should be issued a supplemental statement of the case and given an opportunity to respond.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


